

114 S2916 RS: To provide that the pueblo of Santa Clara may lease for 99 years certain restricted land, and for other purposes.
U.S. Senate
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 727114th CONGRESS2d SessionS. 2916[Report No. 114–431]IN THE SENATE OF THE UNITED STATESMay 10, 2016Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsDecember 20, 2016Reported under authority of the order of the Senate of December 10 (legislative day, December 9),
			 2016, by Mr. Barrasso, without amendmentA BILLTo provide that the pueblo of Santa Clara may lease for 99 years certain restricted land, and for
			 other purposes.
	
 1.Expansion of pueblo of Santa Clara land eligible for 99-year leaseSubsection (a) of the first section of the Act of August 9, 1955 (commonly known as the Long-Term Leasing Act) (25 U.S.C. 415(a)), is amended—
 (1)by striking Indians,, and inserting Indians,; (2)by inserting Ohkay Owingeh pueblo, after Cochiti,;
 (3)by inserting the pueblo of Santa Clara, after Pojoaque,; (4)by striking the the lands and inserting the land;
 (5)by striking lands held in trust for the Pueblo of Santa Clara,; and (6)by striking lands held in trust for Ohkay Owingeh Pueblo.December 20, 2016Reported without amendment